Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 14 February 2022, Applicant amended claims 1, 11, and 20, and argued against all rejections put forth in the Non-Final Office Action dated 26 November 2021.
	Based on the amendments to the claims, the rejections of claims 1-6, 8-16, and 18-20 under 35 USC 103 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-12, and 15, 16, 18-20 under 35 U.S.C. 103 as being unpatentable over the combination of Doddi et al., U.S. Patent Number 10,262,271 B1 in view Lachwani et al., U.S. Patent Number 9,021,443 B1 and Blainey et al., U.S. Patent Publication Number 2018/0103088 A1.

Claim 1:
Doddi discloses a computer-implemented method performed by at least one processor, the method comprising: 
presenting, in a user interface (UI), a plurality of UI elements associated with a plurality of operators (see Column 6, Lines 26-30 – Doddi discloses this limitation in that Figure 3 illustrates a UI in which a user can build out a project workflow. The UI includes a toolbar having a series of buttons to instantiate various functional modules represented by particular processing nodes.) including at least one machine learning (ML) operator (see Figure 3 and Column 6, Lines 32-37 – Doddi discloses this limitation in that the user may select the predictor button from the toolbar to instantiate a prediction module represented as a predictor node in the workflow.) and at least one visualization operator (see Column 6, Lines 32-37 – Doddi discloses this limitation in that selecting the publisher button instantiates a publisher module represented as a publisher node in the workflow.), wherein the UI is hosted on a cloud-based platform (see Column 6, Lines 5-15 – Doddi discloses this limitation in that the dashboard and publisher are set up and accessible on an internal cloud.);  
determining a workflow that describes at least one input data source (see Column 6, Lines 50-55 – Doddi discloses this limitation in that collector node instantiates a data collector module to collect data from static storage data sources, typically to begin the overall workflow process.) and an execution order for the at least one ML operator and the at least one visualization operator (see Column 6, Lines 36-41 – Doddi discloses this limitation in that the user orders the selected nodes into a workflow.), wherein the workflow is determined based on: 
i) a selection of the at least one data source through the UI (see Figure 7 and Column 8, Lines 33-37 – Doddi discloses this limitation in that the first step of creating a workflow is to select data source(s).), 
ii) a selection of the at least one ML operator  (see Figure 3 and Column 6, Lines 32-37 – Doddi discloses this limitation in that the user may select the predictor button from the toolbar to instantiate a prediction module represented as a predictor node in the workflow.) and the at least one visualization operator through the UI  (see Column 6, Lines 32-37– Doddi discloses this limitation in that selecting the publisher button instantiates a publisher module represented as a publisher node in the workflow.), and
 iii) an indication, through the UI, of the execution order for the at least one ML operator and the at least one visualization operator (see Figure 3 – Doddi discloses this limitation in that the user builds out a workflow for a project in the UI, including arrows to indicate the order of execution.);
presenting a visual depiction of the workflow in the UI (see Figure 3 – Doddi discloses this limitation in that the user interface displays a project workflow built out by a user.); 
executing the workflow including executing the at least one ML operator and the at least one visualization operator in the execution order against data included in the at least one data source  (see Column 1, Lines 57-62 and Column 8, Lines 33-45 – Doddi discloses this limitation in that the modules, including the predictor (ML) and publisher (visualization) nodes are executed according to the workflow against the selected data source.), wherein the workflow generates at least one prediction that is presented according to the at least one visualization operator (see Column 7, Lines 41-49 – Doddi discloses this limitation in that selecting the predictor button from the toolbar instantiates a prediction module represented as a predictor node. Selecting the publisher button instantiates a publisher module represented as a publisher node. In direct serving mode, the trainer module is paired with the publisher module, which gets input features from the client and returns the prediction result.); and
communicating the at least one prediction  (see Column 7, Lines 41-49 – Doddi discloses this limitation in that selecting the predictor button from the toolbar instantiates a prediction module .
Doddi fails to expressly disclose:
iv) an indication, from a user and received through the UI, of a destination Uniform Resource Locator (URL), wherein the destination URL identifies a location where at least one prediction can be retrieved after execution of the workflow ; and 
communicating according to the at least one visualization operator to the destination URL.
Lachwani teaches:
iv) an indication, from a user and received through the UI, of a destination Uniform Resource Locator (URL), wherein the destination URL identifies a location where at least one prediction can be retrieved after execution of the workflow (see Column 7, Lines 15-25 – Lachwani teaches this limitation in that the user may specify how results are presented to the user.  The user may specify a URL to which the results may be posted. In some cases, test results that are posted to a URL may be available for viewing by a user for a predetermined amount of time.); and 
communicating according to the at least one visualization operator to the destination URL (see Column 17, Lines 40-45 – Lachwani teaches this limitation in that after the testing is complete, the results may be posted to a specified URL.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Doddi, to include:
iv) an indication, from a user and received through the UI, of a destination Uniform Resource Locator (URL), wherein the destination URL identifies a location where at least one prediction can be retrieved after execution of the workflow ; and 
communicating according to the at least one visualization operator to the destination URL

	The combination of Doddi and Lachwani fails to expressly teach:
wherein the executing the workflow comprises: 
identifying, by the cloud-based platform a computing cluster that is local to the at least one data source; and 
executing the workflow on the computer cluster that is local to the at least one data source.
Blainey teaches:
wherein the executing the workflow comprises: 
identifying, by the cloud-based platform a computing cluster that is local to the at least one data source (see Paragraph 0048 – Blainey teaches this limitation in that the workload manager identifies a set of server cluster for processing the workflows.); and 
executing the workflow on the computer cluster that is local to the at least one data source (see Paragraph 0048 – Blainey teaches this limitation in that the workload managed executes the workflow on the identified server cluster.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taight in Doddi and Lachwani, to include:
wherein the executing the workflow comprises: 
identifying, by the cloud-based platform a computing cluster that is local to the at least one data source; and 
executing the workflow on the computer cluster that is local to the at least one data source
for the purpose of estimating workload execution time and determining if the workflow will be completed by a specified execution deadline (see Paragraph 0036). Further, Doddi, Lachwani, and 

Claim 2:
The combination of Doddi, Lachwani, and Blainey teaches the method of claim 1, wherein the at least one data source includes at least two heterogeneous data sources (see Figure 4 and Column 6, Lines 56-61—Doddi discloses this limitation in that multiple data sources are included in data collecting.).  

Claim 5:
The combination of Doddi, Lachwani, and Blainey teaches the method of claim 1, wherein: 
the plurality of operators further include at least one data preparation operator (see Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that a workflow manager button is located on the toolbar. As indicated in Figure 3, the Workflow Manager node controls Data Preparation.); 
the workflow further describes the at least one data preparation operator (see Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that selecting the workflow manager button from the toolbar instantiates a workflow module, represented as a workflow manager node. As indicated in Figure 3, the Workflow Manager node controls Data Preparation.); 
the workflow is further determined based on a selection of the at least one data preparation operator through the UI (see Figures 3 and 5 and Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that the Workflow Manager is executed after the Collector node per the workflow illustrated in Figure 3. Further, Figure 5 illustrates the process of the data preparation in the Workflow Manager.); and 
the execution order further includes the at least one data preparation operator executed prior to the at least one ML operator (see Figure 3 – Doddi discloses this limitation in that the Workflow Manager node is executed before the Predictor node.).  

Claim 6:
The combination of Doddi, Lachwani, and Blainey teaches the method of claim 1, wherein the at least one prediction is presented according to the at least one visualization operator in the UI (see Column 7, Lines 41-49 – Doddi discloses this limitation in that in direct serving mode, the trainer module is paired with the publisher module (visualization operator), which gets input features from the client and returns the prediction result.).  

Claim 8:
The combination of Doddi, Lachwani, and Blainey teaches the method of claim 1, wherein the at least one ML operator includes at least one model that generates the at least one prediction based on input data from the at least one input data source (see Column 2, Lines 14-17 – Doddi discloses this limitation in that the predictor module produces predictive datasets based on data analytics models.).  

Claim 9:
The combination of Doddi, Lachwani, and Blainey teaches the method of claim 8, further comprising generating the classifier, including: 
determining a second workflow that describes the at least one input data source and at least one other ML operator to train the at least one model based on training data from the at least one input data source (see Column 7, Lines 34-40 and 49-55– Doddi discloses this limitation in that selecting the trainer button from the toolbar instantiates a trainer module represented as a trainer node, which trains model .  

Claim 10:
The combination of Doddi, Lachwani, and Blainey teaches the method of claim 9, wherein the second workflow is specified through the UI (see Column 6, Lines 26-30 – Doddi discloses this limitation in that Figure 3 illustrates a UI in which a user can build out a project workflow. The UI includes a toolbar having a series of buttons to instantiate various functional modules represented by particular processing nodes.).

Claims 11, 12, and 15-19:
	Claims 11, 12, and 15-19 are the system claims that correspond to the method of claims 1, 2, and 5-9. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Column 10, Lines 56-Column 11, Line 16). Therefore, claims 11, 12, and 15-19 are rejected as being taught by the combination of Doddi, Lachwani, and Blainey for the same reasons as claims 1, 2, and 5-9 above.

Claim 20:
	Claim 20 is the computer-readable storage media claims that correspond to the method of claim 1. Further, Doddi discloses one or more computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations (see Paragraph see Column 10, Lines 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doddi, Lachwani, and Blainey in view of Minkin et al., U.S. Patent Publication Number 2108/0165604 A1.

Claim 3:
As indicated in the above rejection, the combination of Doddi, Lachwani, and Blainey teaches every limitation of claim 1. The combination of Doddi and Lachwani fails to expressly teach wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device.
Minkin teaches wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device (see Paragraph 0141 – Minkin teaches this limitation in that a data source may be a sensor being monitored.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Doddi, Lachwani, and Blainey, to include wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device for the purpose of gathering near real-time data (see Paragraph 0141). Further, both Doddi and Minkin are concerned with providing a user with a UI tool to create a workflow.

Claim 13:
	Claim 13 is the system claim that corresponds to the method of claim 3. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 13 is rejected as being taught by Doddi, Lachwani, Blainey, and Minkin for the same reasons as claim 3 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doddi, Lachwani, and Blainey in view of Vaishnav et al., U.S. Patent Publication Number 2019/0324893 A1.

Claim 4:
As indicated in the above rejection, the combination of Doddi, Lachwani, and Blainey teaches every limitation of claim 1. The combination of Doddi, Lachwani, and Blainey fails to expressly teach wherein the selection of the at least one ML operator and the at least one visualization operator.
Vaishnav teaches wherein the selection of the at least one ML operator and the at least one visualization operator (see Paragraph 0064 – Vaishnav teaches this limitation in that each step of a workflow may be selected by the user.) is through a drag-and-drop of the at least one ML operator and the at least one visualization operator from a first section of the UI into a second section of the UI (see Paragraph 0064 – Vaishnav teaches this limitation in that the step configuration UI generator may enable objects to be dragged and dropped into data input boxes of a workflow step.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Doddi, Lachwani, and Blainey, to include wherein the selection of the at least one ML operator and the at least one visualization operator for the purpose of enables a developer to correctly input workflow parameters to create a workflow (see Paragraph 0002). Further, both Doddi and Vaishnav are concerned with providing a user with a UI tool to create a workflow.

Claim 14:
	Claim 14 is the system claim that corresponds to the method of claim 4. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 14 are rejected as being taught by Doddi, Lachwani, Blainey, and Minkin for the same reasons as claim 4 above.


Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot in light of the present rejection, specifically in light of Blainey et al., U.S. Patent Publication Number 2018/0103088 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ashley M Fortino/Examiner, Art Unit 2143     
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143